Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 	Response to Amendment
The replacement drawings filed 29 August 2022 overcome the objections to the drawings. The substitute specification filed 29 August 2022 has overcome the objections to the disclosure. The amendments to the claims have overcome the objection and 112(b) rejection over claim 5 and the 112(b) rejections over claims 7 and 17. The terminal disclaimer filed on 29 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/632,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional obviousness-type double patenting rejection. While the previous objections and the rejections have been withdrawn, the filed substitute specification and the amendments to claims 7 and 14 have created new grounds of rejection and objections.
Specification
The disclosure is objected to because of the following informalities:
In line 10 on page 4 of the substitute specification, “sub-sub-microsphere”  should be “sub-microsphere”. In line 14 on page 7 of the substitute specification, “[[is]]” should be deleted. Appropriate correction is required.
The substitute specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The substitute specification, filed 29 August 2022, and which replaces the originally filed specification, teaches “near-infrared II polymer fluorescent sub-microspheres” and “polymer sub-microspheres”. Thus the specification no longer teaches or supports “near-infrared II polymer fluorescent microspheres” and “polymer microspheres”. Therefore, claims 1, 6, 8-10 and 13-16 which teach “near-infrared II polymer fluorescent microspheres” and “polymer microspheres” and claims 2-5, 11 and 12 which depend from claim 1, and thus implicitly teach “near-infrared II polymer fluorescent microspheres” and “polymer microspheres,” are not supported by the teachings in the substitute specification. Accordingly, these claims technically no longer comply with the 35 USC 112(a); or 35 U.S.C. 112 (pre-AIA ), first paragraph; written description requirement.

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite the limitation "the polymer sub-microsphere".  There is insufficient antecedent basis for this limitation in the claims; in claim 1 from which claim 7 depends nor in claim 14 from which claim 17 depends.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, set forth in this Office action.
There is no teaching or suggestion in the cited prior art of record of near-infrared II polymer fluorescent sub-microspheres having the composition and fluorescent spectra as defined in claims 14-17. There is no teaching or suggestion of producing near-infrared II polymer fluorescent sub-microspheres by the process of claims 1-12 or the resulting sub-microsphere, as claimed in claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/8/22